Exhibit 10.2

 

OMNIBUS FIRST AMENDMENT TO

BREITBURN ENERGY PARTNERS L.P. 2006 LONG-TERM INCENTIVE PLAN

RESTRICTED PHANTOM UNIT AGREEMENTS

 

 

This Omnibus First Amendment (this “Amendment”) to Restricted Phantom Unit
Agreements is made as of November 30, 2012, by and among BreitBurn GP, LLC
(“BreitBurn GP”), as the general partner of BreitBurn Energy Partners L.P. (the
“Partnership”), the Partnership and Randall H. Breitenbach (the “Participant”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the respective RPU Agreement (as defined below).

 

RECITALS

 

A. Pursuant to the Partnership’s First Amended and Restated 2006 Long-Term
Incentive Plan, BreitBurn GP granted the Participant the following awards of
Restricted Phantom Units (the “RPUs”): (i) 95,186 RPUs granted on January 26,
2012; and (ii) 115,143 RPUs granted on January 28, 2011. The Restricted Phantom
Unit Agreements pursuant to which the RPUs were granted are referred to herein
as the “RPU Agreements”.

 

B. Pursuant to that certain Retirement Agreement, dated as of November 30, 2012,
entered into by and among the Partnership, BreitBurn Management Company, LLC,
BreitBurn GP and the Participant (the “Retirement Agreement”), the Participant
will cease to provide employment services with respect to BreitBurn GP as of the
Retirement Date (as defined in the Retirement Agreement), but will continue to
serve as a member of the board of directors of BreitBurn GP.

 

C. In connection with the Retirement Agreement, the parties wish to amend each
of the RPU Agreements as set forth herein.

 

D. Pursuant to Section 14 of the RPU Agreements, the parties may amend the RPU
Agreements by written agreement.

 

 

 

 

AMENDMENT

 

For valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto hereby amend each of the RPU Agreements as follows, which
amendments shall take effect and be incorporated into the respective RPU
Agreement from and after the date of this Amendment:

 

1. The first sentence of Section 4(a) of each of the RPU Agreements is hereby
replaced with the following:

 

“The RPUs shall vest in such amounts and at such times as are set forth in the
Grant Notice above, as amended, provided, that, effective as of the Retirement
Date (as defined in that certain Retirement Agreement, dated as of November 30,
2012, by and among the Partnership, BreitBurn Management Company, LLC, the
Company and the Participant), the RPUs shall vest in full upon any earlier
occurrence of (a) the Participant’s Separation from Service as a member of the
board of directors of the Company without Cause or due to the Participant’s
death or Disability, or (b) a Change of Control and, in any case, shall be
subject to the payment provisions contained in Section 5 below.”

 

2.The following new Section 4(c) is hereby added to each RPU Agreement:

 

“Notwithstanding anything contained herein, for purposes of this Agreement,
(i) prior to the Retirement Date, references to the Participant’s “Separation
from Service” in this Agreement shall refer to the Participant’s Separation from
Service as an employee with respect to the Company, and (ii) from and after the
Retirement Date, references to the Participant’s “Separation from Service” in
this Agreement shall refer to the Participant’s Separation from Service as a
member of the board of directors of the Company, such that:

 

(1)All RPUs that are vested as of December 31, 2012 shall be paid to the
Participant pursuant to the terms and conditions of this Agreement;

 

(2)As of the Retirement Date, those RPUs that remain unvested as of such time
shall continue to vest as set forth in the Grant Notice and Section 4(a),
subject to the Participant’s continued service as a member of the board of
directors of the Company (except as otherwise provided in Section 4(a)); and

 

(3)The last two sentences of Section 4(a) shall be interpreted consistent with
this Section 4(c), and the RPUs may become vested (and shall be subject to
forfeiture) after the Retirement Date based on the Participant’s continued
service as a member of the board of directors of the Company (except as
otherwise provided in Section 4(a)).”

 

3. This Amendment shall be and is hereby incorporated in and forms a part of
each of the RPU Agreements.

 

4. Except as expressly provided herein, all terms and conditions of each of the
RPU Agreements shall remain in full force and effect.

 

5. This Amendment shall be governed by and construed in accordance with the laws
in force in the state of Delaware, without regard to that state’s
conflict-of-law rules and principles.

 

 

 

[Signature Page Follows]

2

 

 

IN WITNESS WHEREOF, BreitBurn GP, the Partnership and the Participant have
executed this Amendment as of the date first above written.

 

      BREITBURN ENERGY PARTNERS, L.P.                           By: BREITBURN
GP, LLC       Its: General Partner                                     By: /s/
Halbert S. Washburn         Name: Halbert S. Washburn         Title: Chief
Executive Officer                               PARTICIPANT                    
                By: /s/ Randall H. Breitenbach         Randall H. Breitenbach  
   

 



S-1

 

